UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2014 Palmetto Bancshares, Inc. (Exact name of registrant as specified in its charter) South Carolina 0-26016 74-2235055 State or other jurisdiction of incorporation Commission File Number IRS Employer I.D. number 306 East North Street, Greenville, South Carolina Address of principal executive offices Zip Code 800.725.2265 Registrant’s telephone number N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07. Submission of Matters to a Vote of Security Holders On May 15, 2014, Palmetto Bancshares, Inc. (the “Company”) held its 2014 Annual Meeting of Shareholders (the “Annual Meeting”). Of the 12,792,509 shares outstanding and entitled to vote at the Annual Meeting, 11,625,773 were present in person or by proxy, and the following matters were voted upon and approved by our shareholders at the Annual Meeting: Proposal Votes For Votes Withheld Broker Non-Votes 1 The election as Directors of all nominees listed below, each to serve a term as follows: Term Expiring at the 2017 Annual Meeting Robert B. Goldstein 10,242,624 557,616 John D. Hopkins, Jr. Jane S. Sosebee 10,985,969 John P. Sullivan 10,225,568 Proposal Votes For Votes Against Votes Abstained Broker Non-Votes 2 The approval, on an advisory, nonbinding basis, of the compensation of our Named Executive Officers. 10,839,867 223,006 5,284 557,616 Proposal Votes For Votes Against Votes Abstained 3 The ratification of the appointment of Elliott Davis, LLC as our independent registered public accounting firm for fiscal year 2014. 18,373 53,045 SECTION 7 - REGULATION FD Item 7.01. Regulation FD Disclosure During the Annual Meeting, an informational update was presented by Samuel L. Erwin, Chief Executive Officer and Lee S. Dixon, Chief Operating Officer and Chief Risk Officer. A copy of the presentation is attached as Exhibit99.1 and is incorporated herein by reference. The information in Item 7.01 is being furnished, not filed. Accordingly, the information in this Item 7.01 will not be incorporated by reference into any registration statement filed bythe Company under the Securities Act of 1933 unless specifically identified therein as being incorporated therein by reference. The furnishing of the information in this report is not intended to, and does not, constitute a determination or admission by the Company that (i) the information in this report is material or complete or (ii) investors should consider this information before making an investment decision with respect to any security of the Company or any of its affiliates. The information in Item 7.01 and Exhibit 99.1 of Item 9.01 contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, such as statements relating to future plans and expectations, and are thus prospective. Such forward-looking statements are identified by words such as “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “targets,” and “projects,” as well as similar expressions. Forward-looking statements are subject to risks, uncertainties, and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Factors which could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements include, but are not limited to: (1) the strength of the United States economy in general and the strength of the local economies in which the Company conducts its operations which could result in, among other things, a deterioration in the credit quality or a reduced demand for credit, including the resultant effect on our loan portfolio and allowance for loan losses and the rate of delinquencies and amounts of charge-offs, or adverse changes in asset quality in our loan portfolio, which may result in increased credit risk-related losses and expenses; (2) adverse conditions in the stock market, the public debt market and other capital markets (including changes in interest rate conditions) and the impact of such conditions on the Company, and the timing and amount of future capital raising activities by the Company, if any; and (3) actions taken by banking regulatory agencies related to the banking industry in general and the Company or the Bank specifically. The assumptions underlying the forward-looking statements could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by our Company or any person that the future events, plans, or expectations contemplated by our Company will be achieved. Additional factors that could cause our results to differ materially from those described in the forward-looking statements can be found in our reports (such as Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K) filed with the U.S. Securities and Exchange Commission (the “SEC”) and available at the SEC’s Internet site (http://www.sec.gov), including the “Risk Factors” included therein. All subsequent written and oral forward-looking statements concerning the Company or any person acting on its behalf is expressly qualified in its entirety by the cautionary statements above. We do not undertake any obligation to update any forward-looking statement to reflect changes in circumstances or events that occur after the date the forward-looking statements are made. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item9.01. Financial Statements and Exhibits (d) Exhibits ItemNumber Exhibit Presentation delivered at Palmetto Bancshares, Inc.’s Annual Meeting of Shareholders on May 15, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PALMETTO BANCSHARES, INC. By: /
